The only question involved in this appeal is whether or not the judgment was excessive. The action is based upon reasonable compensation for labor and team; the allegations of the petition being that the plaintiff performed labor for defendant for 43 days at $1.50 per day, and *Page 171 
72 1/2 days with team at $3 per day. Four witnesses testified that the charge for said labor and team was reasonably worth the amount asked. The jury returned a verdict for $275.80.
This court cannot say that $1.50 per day for a laborer, and $3 per day for a laborer and team, is excessive. There is sufficient evidence tending to support the judgment of the trial court, and no showing that the judgment was rendered by prejudice or passion.
The judgment of the lower court should therefore be affirmed.
By the Court: It is so ordered.